438 F.2d 129
Joe Lee BAKER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30782.
United States Court of Appeals, Fifth Circuit.
February 4, 1971.

Joe Lee Baker, pro se.
Gerald J. Gallinghouse, U. S. Atty., Richard M. Olsen, Asst. U. S. Atty., New Orleans, La., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the District Court denying the motion of Baker, a federal prisoner to vacate sentence pursuant to 28 U.S.C.A. § 2255. We affirm.1


2
On June 19, 1968, Baker was convicted on his plea of guilty of selling narcotics not in or from the original stamped package, in violation of 26 U.S.C.A. § 4704(a). He was sentenced under the Narcotic Addict Rehabilitation Act of 1966, 18 U.S.C.A. § 4251 et seq., to an indeterminate period not to exceed five years.


3
Baker's contention that the statute under which he was convicted is unconstitutional because compliance would require him to incriminate himself is without merit. Turner v. United States, 1970, 396 U.S. 398, 90 S. Ct. 642, 24 L. Ed. 2d 610; Minor v. United States, 1969, 396 U.S. 87, 90 S. Ct. 284, 24 L. Ed. 2d 283. See also Salinas v. United States, 5 Cir. 1970, 424 F.2d 541; Esparza v. United States, 5 Cir. 1970, 423 F.2d 690; Oyervides v. United States, 5 Cir. 1970, 423 F.2d 1209; and United States v. Walker, 5 Cir. 1969, 414 F.2d 876. The judgment is


4
Affirmed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellant Procedure. Kimbrough v. Beto, Director, 5 Cir. 1969, 412 F.2d 981